department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend s country t denomination v city country w area x area y state w number x number y number z dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 letter catalog number 58263t description of your request you will establish a scholarship program to help high-potential low-income grade school students attend college-prep high schools and help high school students attend college you have not established the number of scholarships to be granted on an annual basis but anticipate the scholarships to be typically up to z dollars per student per year and that over the expected life of w years of the program you intend to grant between x and y scholarships you intend to publicize the program through your website and through direct contact with administration in schools in your target area the program is to be established in the x area of y and may in the future extend to other cities in the s and internationally such as in v or other w cities to be eligible for one of your scholarship grants a student must be a graduating student at a t grade school who is planning to attend secondary school at a t high school or a graduating student at a t high school who is planning to attend a college or university selection criteria will include financial need and a record of achievement indicating academic promise applicants will be required to submit an application that includes information on academic performance the student’s educational goals annual household_income and a teacher’s or advisors assessment of the student’s achievements and academic purpose the scholarship selection committee will meet with qualified students and their families for an interview to confirm their commitment to furthering the student's education the scholarship selection committee will consist of persons knowledgeable about education and or with familiarity or experience with financial aid in the context of education all scholarship grants will be paid to the schools where the scholarship recipients are enrolled scholarships will be eligible for renewal as long as a student remains enrolled in the college-prep high school or post-secondary educational_institution and maintains a minimum grade point average of or the equivalent if a different scale is used by the school you will require the school and or student to annually provide grade transcripts showing enrollment and qualified grade point average if a student remains enrolled but fails to maintain the minimum grade point average you will at your discretion place the student on a one-year probation from receiving scholarship funds or terminate the scholarship you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58263t the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
